DETAILED ACTION

This action is in response to the Amendments received on October 26, 2021.

Allowable Subject Matter

Claims 1 and 4-22 are allowed.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call by Stephen F. Rost on February 11, 2022.
The application has been amended as follows:
Claim 20: A work machine, comprising: a chassis; a ground-engaging mechanism for supporting the chassis; an engine for operably driving the ground-engaging mechanism to propel the work machine during a normal operating mode; a battery electrically coupled to the engine to provide electrical power thereto; a controller electrically coupled to the battery; and a cooling system for cooling the engine during the normal operating mode, the cooling system including a cooling fan electrically coupled to the battery; wherein, the battery comprises a current electrical charge, and the controller operates the cooling fan to rotate in the second rotational direction only if the current electrical charge is above a threshold charge level.

Reasons For Allowance
The following is an Examiner’s statement of reasons for allowance: the references on record do not disclose a control system for controlling a work machine that comprises an engine; a cooling system for cooling at least the engine during a normal operating mode, the cooling system including a cooling fan; a controller for controlling the cooling system during the normal operating mode and a clean operating mode; a battery that comprises a current electrical charge, and the controller operates the cooling fan to rotate in a second rotational direction only if the current electrical charge is above a threshold .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx 





/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747